Citation Nr: 0033613	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bipolar disorder, 
claimed as depression.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


REMAND

The veteran served on active duty from November 1983 to 
February 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
depression.  

The Board notes that the veteran requested a video conference 
hearing before a Member of the Board and such was scheduled 
for September 6, 2000.  However, the veteran failed to appear 
for his scheduled hearing.  The Board subsequently sent the 
veteran a letter asking him to complete an included document 
indicating whether he still wanted a hearing.  The letter 
also notified the veteran that if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
want an additional hearing.  The veteran has not responded to 
the Board's letter.  Thus, the veteran's claim is properly 
before the Board for appellate consideration.  

Finally, the Board notes that in his original claim for 
compensation, the veteran reported a head cough and 
hypertension.  The veteran's claim for hypertension was 
reiterated in a March 1999 statement.  It does not appear 
that the RO has addressed those claims; therefore they are 
referred to the RO for appropriate action.  

In regard to the issue on appeal, the veteran asserts that 
his bipolar disorder, claimed as depression, manifested 
during his military service and that he was discharged 
because he was unable to do his job as a result of his mental 
disorder. 

A review of the record reflects that the veteran's service 
medical records are silent for any treatment or diagnoses 
related to depression.  They do reflect treatment for an 
acute respiratory disease and a skin laceration to the 
forehead.  The veteran declined a separation examination.  
The veteran's Department of Defense Form 214 reflects an 
uncharacterized discharge.  It does not appear that the RO 
has requested or received the veteran's service personnel 
records.  

Private treatment records dated from 1987 to 1999 reflect 
mental health treatment.  Additionally, a February 1999 
statement from Dr. M. P., a private physician, reflects that 
the veteran had been bipolar since 1984, the year of his 
discharge from service.  A November 1999 statement from DR. 
M. P. reflects that the veteran was diagnosed with bipolar 
affective disorder, mixed, and his reported psychological 
stressor was army service.  

Upon VA mental examination dated in January 2000, the 
examiner noted that he had reviewed the claims folder.  A 
diagnosis of bipolar disorder was noted.  The examiner opined 
that because the earliest records of a psychiatric problem 
are dated in 1987, three years after his discharge from 
service, the veteran's military service neither precipitated 
nor aggravated his bipolar disorder.  The examiner stated 
that as far as he was able to ascertain, the veteran's 
bipolar disorder did not reach clinical proportions until 
1987.  

The Board recognizes that this claim has been accorded 
substantial development; however, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





